Citation Nr: 1625953	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-07 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Southeast Texas Soldiers Advocates


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served in the United States Army Reserve and completed Active Duty for Training (ACDUTRA) from April 1963 to October 1963.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the RO in Houston, Texas, which, in pertinent part, denied service connection for a low back disability.

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2014) as a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2015); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

An individual who has served on active duty is a veteran while an individual who has served only on ACDUTRA and/or INACDUTRA must establish a service-connected disability in order to achieve veteran status.  Harris v. West, 
13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  The fact that a claimant has established status as a "veteran" for purposes of other periods of service (e.g., the veteran's periods of active duty) does not obviate the need to establish that he is also a "veteran" for purposes of periods of ACDUTRA where the claim for benefits is premised on those periods of ACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  In order to establish "veteran" status and be eligible for service connection for disability during inactive service, the record must establish that he was disabled from an injury (though not disease) incurred or aggravated during INACDUTRA.  Id.; see also Paulson, 7 Vet. App. at 470; Biggins, 1 Vet. App. at 478.

In the May 2011 RO rating decision, the RO granted service connection for bilateral hearing loss and tinnitus incurred during the Veteran's period of ACDUTRA from April 1963 to October 1963.  As such, veteran status had been established.

The Veteran first testified from Houston, Texas, at a July 2014 Board videoconference hearing before a Veterans Law Judge, who was seated in Washington, D.C.  As the previous Veterans Law Judge is no longer with the Board, a new Board videoconference hearing before the undersigned Veterans Law Judge was held in March 2016.  The hearing transcripts have been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

This matter was first before the Board in December 2014, where the issue on appeal was remanded to obtain a VA spinal examination.  A VA spinal examination was conducted in March 2015, and in July 2015 the Board again remanded the issue on appeal to obtain an addendum opinion to the March 2015 VA spinal examination report.  

Upon the instant matter being returned to the Board, the issue on appeal was again remanded to schedule a new Board videoconference hearing, as the Veterans Law Judge who had conducted the previous hearing was no longer with the Board and the Veteran requested a new hearing.  As noted above, the new hearing was held in March 2016.  While cognizant of its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), as the Board grants service connection for a disability of the thoracolumbar spine, which is a total grant of benefits as to the issue on appeal, the Board need not address Stegall compliance at this time.

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue of service connection for a lumbar spine disability to service connection for a disability of the thoracolumbar spine.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with multiple disabilities of the thoracolumbar spine, including spondylosis, degenerative disc disease (DDD), and arthritis.

2.  During a period of ACDUTRA, the Veteran's back was injured while loading supplies into an aluminum boat. 

3.  The Veteran began having symptoms of one or more disabilities of the thoracolumbar spine during the period of ACDUTRA, which were later diagnosed as the thoracolumbar spine disabilities of spondylosis, DDD, and arthritis.

4.  A disability of the thoracolumbar spine was incurred during ACDUTRA.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for thoracolumbar spine disabilities of spondylosis, DDD, and arthritis have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As the instant decision grant service connection for a disability of the thoracolumbar spine, which is a complete grant of the issue on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for a Thoracolumbar Spine Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins, 1 Vet. App. at 477-78.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  
38 C.F.R. § 3.6(c)(1).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins, 
1 Vet. App. at 477-78.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for any periods of ACDUTRA and/or INACDUTRA is not appropriate.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit)has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran asserts that a currently diagnosed back disability originated during the relevant period of ACDUTRA after the Veteran injured the back while loading an aluminum boat with supplies.  He reported or testified to experiencing symptoms of a back disability since the back injury during ACDUTRA.

Initially, the Board finds that the Veteran is currently diagnosed with multiple disabilities of the thoracolumbar spine.  Per a June 2010 private treatment letter, the Veteran's chiropractor advanced that the Veteran had "disc degeneration and osteoarthritis" throughout the thoracic and lumbar regions of the spine.  Further, per the March 2015 VA back examination, the Veteran was diagnosed with thoracolumbar spinal disabilities of spondylosis, DDD, and arthritis.

Next, the Board finds that the Veteran's back was injured during the relevant period of ACDUTRA.  At the March 2016 Board videoconference hearing, the Veteran credibly testified that, during ACDUTRA, the back was injured while loading supplies into an aluminum boat.  Specifically, the Veteran felt a very sharp pain in the back.  While the Veteran did not testify to this exact injury at the July 2014 Board videoconference hearing, the Veteran did discuss having back problems while lifting.  Further, at the March 2016 Board hearing, the Veteran's wife credibly testified that, after first meeting and dating the Veteran on or about 1965, the Veteran had noticeable back pain.  Upon asking about the pain, the Veteran told his now wife about the aforementioned boat loading injury.  For these reasons, the Board finds that the Veteran's back was injured during the relevant period of ACDUTRA while lifting and loading supplies into an aluminum boat.

Finally, after a review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran had the onset of symptoms of a back disability, later diagnosed as one or more of the aforementioned thoracolumbar spine disabilities, after injuring the back during ACDUTRA (i.e., whether a back disability was "incurred in" service).  

Service treatment records, including a service examination and report of medical history, reflect that at separation from ACDUTRA the Veteran did not complain of and was not diagnosed with any back disability.  Further, service treatment records from the relevant period of ACDUTRA do not reflect complaint of, treatment for, or diagnosis of, any back disability.  Subsequent service treatment records from the Veteran's period of service in the Army Reserve do convey that the Veteran complained of recurrent back pain.  Per a May 1968 examination, the Veteran was diagnosed with recurrent back strain.

In a corresponding May 1968 orthopedic evaluation to the May 1968 Army Reserve examination, the Reserve examiner noted that the Veteran had a "history of back injury in 1967," which appeared to be related to the Veteran's civilian work as a box car loader; however, included with the service treatment records is a private lumbar spine X-ray dated January 1966, prior to any such 1967 injury.  Per the X-ray report, the Veteran had spinal narrowing that was "undoubtedly [related to] an old injury."  As such, service treatment records reflect that the Veteran's spine was first injured sometime prior to January 1966.   

In the February 2010 claim, the Veteran advanced that low back problems began in 1963 and were present throughout service in the Army Reserve.  The Veteran again stated that back problems began during ACDUTRA in the March 2012 substantive appeal, via VA Form 9.

At the July 2014 Board videoconference hearing, the Veteran credibly testified to noticing that lifting heavy items progressively became harder during Army Reserve service and resulted in back pain.  The Veteran also testified to not doing too much to treat the back until after Reserve service.  Further, the Veteran testified that back pain had been recurrent since service.  The Veteran's wife, who advanced first meeting and dating the Veteran in 1964, testified to noticing the Veteran's back problems six months after meeting him, which would have been late 1964 or early 1965.  

Subsequently, as discussed above, at the March 2016 Board videoconference hearing, the Veteran credibly testified to injuring the back while loading a boat during the relevant period of ACDUTRA and having continuing back pain since the injury.  Further, the Veteran once again credibly testified to not seeking regular back treatment until after Reserve service in 1968.  The Board notes that the Veteran also testified to being hospitalized for two days for back problems while stationed at Fort Jackson, South Carolina.  It does not appear that any related medical documentation, if such documentation exists, has been associated with the record.  As the instant decision grants service connection for a disability of the thoracolumbar spine, the Board need not consider whether remand to obtain any potentially outstanding medical records is necessary.  Finally, at the hearing the Veteran's wife again credibly testified to the Veteran having continuing back pain since they first met. 

VA received a letter from the Veteran's private chiropractor in June 2010.  The private chiropractor opined that the Veteran's spinal disabilities were due to an injury that occurred many years prior.  While the chiropractor was not able to determine the exact cause of the injury and/or injuries, it was noted that the disabilities were consistent with injuries that may have occurred during the Veteran's period of ACDUTRA.

Per the above discussion, the Veteran received a VA spinal examination in March 2015, and an addendum opinion was obtained in September 2015.  The medical history from the March 2015 VA examination report did not state when the Veteran advanced that the back pain began, although it was noted that the Veteran had received chiropractic treatment in the 1970s.  In both the report and addendum opinion, the VA examiner specifically opined that the Veteran's currently diagnosed spinal disabilities were not related to service; however, it does not appear that the VA examiner considered the Veteran's advanced boat loading injury during ACDUTRA, as the Veteran first discussed this injury at the March 2016 Board videoconference hearing.  As the Board grants service connection for a disability of the thoracolumbar spine in the instant decision, the Board need not consider whether remand is warranted for a second addendum opinion addressing this injury.

As noted above, theories of "chronicity" and "continuity" of symptomatology are not applicable in ACDUTRA and INACDUTRA matters; nonetheless, as indicated above, the Board has found the evidence at least in equipoise on the question of whether the Veteran had back disability symptoms that began after the Veteran injured the back during a period of ACDUTRA that have continued since separation from the Army Reserve, which was later diagnosed as multiple disabilities of the thoracolumbar spine, thus tending to show direct service incurrence during the relevant period of ACDUTRA.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a), (d).  As discussed below, however, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that a thoracolumbar spine disability began during ACDUTRA and was so "incurred in" service.  The finding that the Veteran has had back disability symptoms during and since ACDUTRA is supportive of the claim overall because it tends to show that the symptoms that began in service were the basis for the later diagnosed thoracolumbar spine disabilities.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed disabilities of the thoracolumbar spine are related to service, that is, were incurred during the relevant period of ACDUTRA.  In this case, as there is no adequate medical nexus opinion as to the etiology of the Veteran's thoracolumbar spine disabilities (as the VA examination did not address the Veteran's boat loading injury during ACDUTRA, and the opinion from the private chiropractor was speculative), the Board must look to the remaining evidence of record to determine whether service connection is warranted.  Here, the Veteran advanced injuring the back during ACDUTRA, and both the Veteran and his wife have conveyed that the Veteran had continuous back problems, including pain, during and since service in the Army Reserve.  Service treatment records from 1968, near the time of separation from the Reserves, reflect that the Veteran complained of and was diagnosed with recurrent back strain.  While there was some indication that the Veteran injured the back during civilian employment in 1967, a hospital X-ray from 1966 indicates that the Veteran had a back injury predating January 1966.  There are multiple notations in the record that the Veteran began receiving back treatment after separation from the Army Reserve in 1968, including chiropractic treatment in the 1970s.  The Veteran's current chiropractor has indicated that the back disabilities are consistent with the type of injury that may have occurred during the relevant period of ACDUTRA.

The diagnosis of multiple thoracolumbar spine disabilities coupled with the evidence pertinent to service discussed above tends to show that the symptoms of a back disability later diagnosed as spondylosis, DDD, and/or arthritis of the thoracolumbar spine had onset during service, that is, shows that thoracolumbar spine disabilities were "incurred in" the relevant period of ACDUTRA.  See 


38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for thoracolumbar spine disabilities of spondylosis, DDD, and arthritis have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for thoracolumbar spine disabilities of spondylosis, DDD, and arthritis is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


